Title: Notes on Neutrality Questions, 13 July 1793
From: Jefferson, Thomas
To: 


A recapitulation of questions whereon we have given opinions.
Does the treaty with France leave us free to prohibit her from arming vessels in our ports? Th:J. H. K. and R. unanimous it does.

As the treaty obliges us to prohibit the enemies of France from arming in our ports, and leaves us free to prohibit France, do not the laws of Neutrality oblige us to prohibit her. Same persons unanimous they do.

How far may a prohibition now declared, be retrospective to the vessels armed in Charlestown before the prohibition, towit the Citoyen Genet and Sans Culottes, and what is to be done with their prizes? Th:J. it cannot be retrospective at all; they may sell their prizes, and continue to act freely as other armed vessels of France. H. and K. the prizes ought to be given up to the English, and the privateers suppressed. R. they are free to sell their prizes and the privateers should be ordered away, not to return here till they shall have been to the dominions of their own sovereign and thereby purged the illegality of their origin. This last opinion was adopted by the President.

  Our citizens who have joined in these hostilities against nations at peace with the US. are they punisheable? E.R. gave an official opinion they were. Th:J. H. and K. joined in the opinion. All thought it our duty to have prosecutions instituted against them, that the laws might pronounce on their case. In the 1st. instance two only were prosecuted,  merely to try the question and to satisfy the complaint of the British Min. and because it was thought they might have offended unwittingly. But a subsequent armament of a vessel at New York taking place with full knolege of this prosecution, all the persons engaged in it, citizens and foreigners, were ordered to be prosecuted.

May the prohibition extend to the means of the party arming, or are they only prohibited from using our means for the annoyance of their enemy. Th:J. of opinion they are free to use their own means, i.e. to mount their own guns &c. H. and K. of opinion they are not to put even their own implements or means into a posture of annoyance. The President has as yet not decided this.

May an armed vessel arriving here be prohibited to employ their own citizens found here, as seamen or marines? Th:J. they cannot be prohibited to recruit their own citizens. H and Knox they may and ought to be prohibited. No decision yet by the President.

It appears to me the President wishes the Little Sarah had been stopped by military coercion, that is, by firing on her. Yet I do not believe he would have ordered himself had he been here, tho he would be glad we had ordered it.

The US. being a ship building nation may they sell ships prepared for war to both parties? Th:J. They may sell such ships in their ports to both parties, or carry them for sale to the dominions of both parties. E.R. of opinion they could not sell them here, and that if they attempted to carry them to the dominions of the parties for sale, they might be seized by the way as contraband. H. of same opinion, except that he did not consider them as seizable for contraband, but as the property of a power making itself a party in the war by an aid of such a nature, and consequently that it would be a breach of neutrality.

H. moves that the government of France be desired to recall Mr. Genet, Knox adds and that he be in the mean time suspended from his functions. Th:J. proposes that his correspondence be communicated to his government with friendly observations. Presidt. silent.
[In the margin:]
This is committed to writing the morning of the 13th. of July. i.e. the whole page.
